Citation Nr: 0420977	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  96-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to May 6, 1998, 
for the grant of service connection and a 50 percent 
disability evaluation for mood disorder.

2.  Entitlement to an increased initial rating in excess of 
30 percent for diplopia.


REPRESENTATION

Appellant represented by:	Bryan M. Ramsey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from December 1955 to November 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1996 and April 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office 
(Denver RO) in Cleveland, Ohio.

In this respect, the May 1996 rating decision granted the 
veteran service connection and a 30 percent rating for 
diplopia.  In June 1996, the veteran expressed disagreement 
with the initial rating assigned to his service connected 
diplopia, and in July 1996 a statement of the case was issued 
with respect to this claim.  The veteran timely perfected his 
appeal with respect to this issue, and in June 1998 the Board 
denied an increased rating in excess of 30 percent for the 
service-connected diplopia.  

The appellant appealed the June 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2000, the appellant's representative and counsel 
for VA filed file a Joint Motion to Remand and to Stay 
Further Proceedings.  An August 2000 Order of the Court 
granted the motion and vacated the June 1998 Board decision.  
As additional development was required, the Board remanded 
the issue to the RO in June 2001.

During the pendency of the appeal of the issue of entitlement 
to an increased initial rating in excess of 30 percent for 
diplopia, in an April 2002 rating decision, the veteran was 
granted service connection and a 50 percent rating effective 
May 6, 1998 for a mood disorder.  In July 2002, the veteran 
expressed disagreement with the effective date assigned for 
his award, and perfected his appeal regarding this issue in 
November 2002.  As both the issues (entitlement to an 
increased rating for diplopia and to an effective date prior 
to May 6, 1998, for the grant of service connection and a 50 
percent disability evaluation for mood disorder) required 
further development, the Board remanded these issues in June 
2003.  At present, the issues are once again before the Board 
for appellate adjudication. 

Lastly, the Board notes that the appellant presented 
testimony in October 1996 before a hearing officer at the RO, 
and also in November 2002 before undersigned Acting Veterans 
Law Judge (VLJ).  Copies of the hearing transcripts issued 
following the hearings are of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  On May 6, 1998, the veteran submitted a claim of service 
connection for a psychiatric disorder.  Along with his claim, 
the veteran submitted a May 3, 1998 medical statement 
indicating that his psychiatric symptoms were extremely 
aggravated since his eye surgery in 1996.

3.  An April 2002 rating decision granted the veteran service 
connection for mood disorder due to a general medical 
condition, and assigned a 50 percent disability rating 
effective May 6, 1998 (the date of claim).

4.  The veteran's diplopia has been characterized by right 
eye corrected visual acuity from 20/25 to 20/30, and left eye 
corrected visual acuity of 20/40 to 20/50.






CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 6, 1998 
for the grant of service connection and a 50 percent 
disability evaluation for mood disorder, have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).

2.  The criteria for an initial rating in excess of 30 
percent for diplopia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.84a, Diagnostic Codes 6073, 6074, 6090 (2003); see 
Fenderson v. West, 12 Vet. App. 119 (1999) and Butts v. 
Brown, 5 Vet. App. 532 (1993). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
earlier effective date for the grant of service connection 
for a mood disability, and his entitlement to an increased 
initial rating for diplopia via the multiple rating 
decisions, statements of the case, supplemental statements of 
the case and Board remands and decisions issued since 1996 to 
the present.  In addition, via the September 2002 statement 
of the case and the March 2003 and July 2003 RO letters, the 
veteran was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during appeals hearings in October 
1996 and November 2002.  As no additional evidence, which may 
aid the veteran's claims or might be pertinent to the bases 
of the claims, has been submitted or identified, the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Subsequently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370, at *22 (U.S. App. Vet. Cl. June 
24, 2004) (Pelegrini II), the Court withdrew its opinion in 
Pelegrini I and specifically recognized that, "where, as 
here, that notice was not mandated at the time of the initial 
[agency of original jurisdiction or "AOJ"] decision, the 
AOJ did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159(b)(1) because an 
initial AOJ adjudication had already occurred."  Id.  
Instead, the Court held that the appellant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  Id. at *23.  

In this case, one of the initial AOJ decision was made prior 
to November 9, 2000 (the date the VCAA was enacted), and the 
other initial AOJ decision was made after this date.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide."  Furthermore, as indicated in § 3.159(b), in 
what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . 
."  Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim on appeal.  In particular, the RO asked the veteran to 
tell VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters and a statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing the claims 
on appeal.  Information letters, rating decisions and 
statements of the case, has advised him of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Effective Date.

In this case, on May 6, 1998, the veteran submitted a claim 
of service connection for a psychiatric disorder.  Along with 
his claim, the veteran submitted a May 3, 1998 medical 
statement indicating that the veteran's psychiatric symptoms 
were extremely aggravated since his eye surgery in 1996.  
Subsequently, an April 2002 rating decision granted the 
veteran service connection for mood disorder due to a general 
medical condition, and assigned a 50 percent disability 
rating effective May 6, 1998 (the date of claim).  However, 
in July 2002, the veteran expressed disagreement with respect 
to the effective dated assigned for his award of service 
connection.  Specifically, per the July 2002 notice of 
disagreement, the veteran contends that the effective date 
for his award of service connection should go back to at 
least 1996, which is the date of his eye surgery given the 
comments provided in the May 3, 1998 statement by his private 
health care provider.

With respect to the evidence, the Board notes that the May 3, 
1998 statement from Wilgus, Ph.D., indicates that the veteran 
was diagnosed with major depressive disorder, single episode 
severe, without psychotic episodes.  Dr. Wilgus further noted 
that in 1996 the veteran was operated at Ann Arbor to correct 
the deficit in his right eye.  The left eye was also 
operated.  Since that time, however, the veteran's vision in 
the left eye has deteriorated, and the vision in the right 
eye is not corrected.  Even though anger and depression were 
present prior to the surgery, in Dr. Wilgus opinion such 
symptomatology seemed to have been extremely aggravated since 
the veteran's operation.

In addition, records received from the Social Security 
Administration (SSA) include August 1980 private medical 
notations indicating the veteran was diagnosed with liver 
cirrhosis due to alcoholism.

With respect to the effective dates, the applicable statute 
and regulations provide that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).  

Upon a review of the evidence, the Board finds that, the 
evidence indeed shows that the veteran's entitlement to 
service connection for a mood disorder, per the May 3, 1998 
statement from Dr. Wilgus, arose upon the veteran's surgery 
for his visual problems in 1996.  Also, the Board notes that 
the veteran's claim of service connection for a psychiatric 
disorder was submitted on May 6, 1998.  However, the law is 
clear that the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  As such, given that the date the 
veteran's entitlement arose in 1996 and that his claim for 
service connection was submitted on May 6, 1998 (which is the 
later of the two dates), the Board finds that the criteria 
for an effective date prior to May 6, 1998 for the grant of 
service connection and a 50 percent disability evaluation for 
mood disorder, have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  Simply stated, the 
veteran must file  a claim for service connection in order to 
be awarded service connection for a disability and the date 
the veteran files that claim is normally the date VA 
recognizes the existence of the disorder.  The record does 
not include any communication from the veteran or his 
representative received prior to May 6, 1998 that may 
reasonably be construed as an indication he was seeking 
service connection for the condition prior to this date.

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to allege facts which meet the criteria in the law 
or regulations, and his claim must be denied.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the benefit of the doubt rule 
is not for application in this case.

II.  Increased Initial Rating.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

In this case, in a May 1996 rating decision, the veteran was 
granted service connection for diplopia, and a 30 percent 
rating under 38 C.F.R. § 4.84a, Diagnostic Code 6090, 
effective April 1994.  He expressed disagreement with the 
initial rating assigned to his disability.  At present, the 
veteran is seeking an increased initial rating in excess of 
30 percent for diplopia.

With respect to the applicable law, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  When diplopia 
is present and there is also ratable impairment of visual 
acuity or field vision of both eyes, the diplopia rating will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6090, 
and Note (4) (2003).

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, and a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6073, 6074 (2003); see Butts v. Brown, 5 
Vet. App. 532 (1993).
 
With respect to the medical evidence of record, the service 
medical records show that the veteran was involved in an 
automobile accident in 1957.  He sustained lacerations to the 
right upper and lower eyelid requiring sutures.

Medical records from VA Medical Centers dated from 1982 to 
the present, including the Toledo and Ann Arbor VA Medical 
Centers, describe the treatment the veteran has received over 
time for various health problems including eye problems.
 
An April 1996 VA examination report shows that in the 
examiner's opinion the veteran's diplopia was related to the 
1957 automobile accident.  Based on the above findings, the 
veteran was granted service connection for diplopia in May 
1996.  This April 1996 VA examination report shows that 
diplopia was rated in the central 20 degrees as 5/200, 21-30 
degrees, with down gaze to 15/200, right and left lateral 
gaze to 20/100, up gaze to 20/70, 31-40 degrees, down gaze to 
20/200, right and left lateral gaze to 20/70, and up gaze was 
20/40.  No visual deficits were noted.  Slit lamp examination 
was within normal limits.  The veteran was diagnosed with 
right exotropia and right hypertropia, diplopia secondary to 
right exotropia and right hypertropia.

June 1996 VA medical records show the veteran was diagnosed 
with persistent diplopia, status post strabismus surgery of 
the left eye.  And, an October 1996 letter from N. Habash, 
M.D., indicates his right eye corrected vision was 20/40, and 
his left eye corrected vision was 20/30.  Muscle examination 
showed mild esotropia and hypotropia of the right eye.

A January 1997 VA examination report reveals corrected right 
distant visual acuity was 20/50 -1, with no improvement with 
pinhole.  The left eye was 20/50,  with no improvement with 
pinhole.  The veteran was diagnosed with diplopia secondary 
to unsuccessful strabismus surgery; compound hyperopic 
astigmatism with presbyopia, both eyes; and chronic ocular 
irritation and inflammation of unknown etiology.

April 1997 VA medical records show he complained for constant 
diplopia.  And, an August 1997 statement from J. McHenry, 
M.D., notes that examination revealed visual acuity of 20/25 
in the right eye and 20/50 in the left eye.

A November 2001 VA examination report shows the veteran's 
corrected right eye distant visual acuity was 20/30 -2, and 
his corrected near visual acuity was 20/30 -3.  Also, his 
corrected left eye distant visual acuity was 20/40 -1, and 
his corrected near visual acuity was 20/40.  In addition, the 
veteran reported diplopia both straight ahead and in all 
directions of gaze, including down right lateral, down left 
lateral, up right lateral, up left lateral, at both 
intermediate 21 to 30 degrees and far peripheral 31 to 44 
degrees.  The veteran was diagnosed with right hypertropia 
combined with an alternating exotropia which when given the 
date of the extraocular muscle surgery about four years ago 
(which is very recent in terms of these surgeries), the 
diplopia that the veteran complained about certainly was 
warranted by the data.  In addition, the vertical aperture of 
the left eye was much smaller cosmetically than that of the 
right eye.

Lastly, the record includes evidence received from the Social 
Security Administration (SSA) which shows the veteran was 
granted SSA disability benefits as he suffered from severe 
chronic obstructive pulmonary disease, cor pulmonale and 
obesity since December 1980.  These records do not provide a 
basis to grant this claim.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased initial rating in excess of 30 percent for the 
service-connected diplopia.  Specifically, the preponderance 
of the evidence shows that the veteran's diplopia has been 
characterized by right eye corrected visual acuity from 20/25 
to 20/30, and left eye corrected visual acuity of 20/40 to 
20/50.  Assuming that the veteran has had constant diplopia 
in all fields, it would equate to no more than 5/200 vision 
in the poorer eye.  As discussed above, under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6074, corrected visual acuity of 
5/200 in one eye warrants a 30 percent disability evaluation 
when the corrected visual acuity in the other (better) eye is 
20/40.  The next higher evaluation of 40 percent under 
38 C.F.R. § 4.84a, Diagnostic Code 6073 requires a corrected 
visual acuity of 20/50 in the better eye.  As that is not the 
case here, an increased initial disability rating in excess 
of 30 percent for the service-connected diplopia is denied. 

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-scheduler evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's diplopia has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular scheduler standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Spiritus v. Lewinski, 2 
Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  Moreover, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating for any period during the pendency of this appeal on a 
scheduler basis other than that indicated above.  Likewise 
then, referral for consideration for an extra-scheduler 
evaluation is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to an effective date prior to May 6, 1998 for the 
grant of service connection and a 50 percent disability 
evaluation for mood disorder is denied.

An initial disability rating in excess of 30 percent for 
diplopia is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



